in the light most favorable to the nonmoving party, demonstrate that no
genuine issue of material fact remains in dispute and that the moving
party is entitled to judgment as a matter of law. Id. To withstand
summary judgment, the nonmoving party cannot rely solely on general
allegations and conclusions set forth in the pleadings, but must instead
present specific facts demonstrating the existence of a genuine factual
issue supporting his claims. NRCP 56(e); see also Wood, 121 Nev. at 731,
121 P.3d at 1030-31.
              Having reviewed the proper person appeal statement and
record on appeal, we conclude that the district court properly awarded
summary judgment in favor of respondents. In support of its motion,
Don's D.I. Auto Service produced statements made by appellant that
appellant's brother was the owner of the vehicle at the time of the fire,
while appellant failed to produce any evidence showing that he owned, or
partially owned, the vehicle at the time of the fire. Rather, the evidence
produced by appellant supported Don's D.I. Auto Service's position that
appellant's brother owned the vehicle at the time of the fire. As appellant
failed to present specific facts demonstrating the existence of a genuine
factual issue regarding ownership of the vehicle and his standing to
maintain this action, see NRCP 56(e); Wood, 121 Nev. at 731, 121 P.3d at
1030-31, we
              ORDER the judgment of the district court AFFIRMED.




                         Gibbons


              (QA         ,J.                                         J.
Douglas                                   Saitta

                                     2
                cc: Hon. Joanna Kishner, District Judge
                     Arthur E. Larson
                     David L. Riddle & Associates
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A